Citation Nr: 0823595	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
for the purposes of entitlement to accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to service connection for multiple 
myeloma, for the purposes of entitlement to accrued benefits, 
and denied her claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  

In a May 2002 decision, the Board denied the appellant's 
claim of entitlement to accrued benefits.  The appellant 
appealed the decision denying the claim to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2003 Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.  
In October 2003, June 2004, and October 2005, the Board 
remanded the claim of entitlement to accrued benefits for 
development consistent with the Joint Motion for Remand.

The issue of entitlement to service connection for multiple 
myeloma, for the purposes of entitlement to accrued benefits, 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran died in August 1996.  The death certificate 
lists the cause of death as respiratory arrest, due to, or as 
a consequence of septic shock (septicemia), which was due to, 
or as a consequence of a severe urinary tract infection.

2.  The veteran's death was not caused or hastened by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2007).

The appellant contends that she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 because VA 
allegedly failed to diagnose the veteran's multiple myeloma 
in a timely manner, thereby hastening his death.  She asserts 
that had the multiple myeloma been diagnosed earlier, his 
cancer could have been more effectively treated, and his life 
prolonged.  Additionally, she asserts that the veteran 
developed the infection from which he died as a result of 
inadequate VA care.

The record reflects that the veteran was diagnosed with 
multiple myeloma in October 1993, after a two and one-half 
year history of experiencing leukopenia and anemia of 
undetermined etiology.  At the time of his initial diagnosis, 
it was noted that the veteran had experienced essentially 
minimal symptoms.  The factor leading to his diagnosis was a 
protein spike on serum protein electrophoresis, which was 
felt to represent an underlying pathology of multiple 
myeloma.  An October 1993 bone marrow aspiration confirmed 
the diagnosis of multiple myeloma.  Treatment records dated 
from October 1993 to October 1995 show that the veteran's 
multiple myeloma was treated with chemotherapy and steroids.

In November 1995, the veteran was admitted into the VA 
hospital in St. Louis, Missouri, after presenting with 
complaints of left-sided hemiparesis, left-sided tonic/clonic 
activity, ataxia, and fever.  The veteran's spouse reported a 
history compatible with recent partial complex seizures that 
had progressed to generalized seizures, status epilepticus, 
and then coma.  CT examinations at the time of his admission 
were normal.  An MRI two days after his admission revealed a 
small bright signal in the left anterior horn on fast spin 
echocardiogram.  Repeat MRI revealed abnormal enhancement in 
the medial temporal lobe, bilaterally.  Preliminary chain 
reaction testing was positive for herpes simplex virus 1.  
The veteran was treated with a 21-day course of antibiotics, 
but remained in a persistent vegetative state, secondary to a 
diagnosis of herpes simplex encephalitis.  His course was 
complicated by multiple infections, which were considered to 
be "not at all surprising," given his underlying diagnosis 
of multiple myeloma.  He was discharged for care in a 
contract nursing home, still in a persistent vegetative 
state.

The record reflects that the veteran continued in the 
persistent vegetative state, and was readmitted to the VA 
hospital on several occasions for treatment of various 
infections.  In July 1996, the veteran was admitted into the 
Touchette Regional Hospital in St. Louis, Missouri, with 
diagnoses of pulmonary insufficiency, herpes encephalitis, 
and multiple myeloma.  The August 1996 record of discharge 
shows that the veteran passed away on August 11, 1996, as a 
result of pulmonary insufficiency, herpes encephalitis, and 
multiple myeloma.  The August 1996 certificate of death lists 
the cause of death as respiratory arrest, due to, or as a 
consequence of septic shock (septicemia), which was due to, 
or as a consequence of a severe urinary tract infection.  

In effort to address the appellant's contention that the 
veteran's multiple myeloma was not diagnosed in a timely 
manner, in November 2004 the RO obtained an opinion 
addressing whether the care provided to the veteran by VA was 
appropriate.  The examiner reviewed the veteran's claims file 
and determined that VA had provided the veteran appropriate 
management and care.  In so determining, the examiner 
reasoned that the cause of the veteran's death was unrelated 
to his multiple myeloma.  Rather, the veteran's death was the 
result of herpes simplex encephalitis, which had left him in 
a persistent vegetative state.  The record reflected that in 
November 1995, the veteran was admitted into the hospital 
after presenting with complaints of left-sided hemiparesis, 
left-sided tonic/clonic activity, ataxia, and fever.  The 
veteran had a history of recent partial complex seizures that 
had progressed to generalized seizures, status epilepticus, 
and then coma.  Preliminary chain reaction testing was 
positive for herpes simplex virus 1, and MRI findings were 
compatible with herpes simplex encephalitis.  The veteran was 
treated with a 21-day course of antibiotics, but remained in 
a persistent vegetative state.  His course was complicated by 
multiple infections in the blood, sputum, and sinuses.  He 
developed decubiti, and was ventilator dependent for most of 
the time following the encephalitis.  The record also 
reflected that the veteran had been anemic for approximately 
two and one-half years prior to his diagnosis of multiple 
myeloma by bone marrow biopsy in October 1993.  In finding 
that the veteran's death was related to the herpes simplex 
encephalitis rather than the multiple myeloma, the examiner 
determined that the complications, including the infection 
which led to the veteran's death, were the result of life 
support measures required to keep the veteran alive in the 
persistent vegetative state.  Because the veteran's 
persistent vegetative state was the result of his herpes 
encephalitis, and was unrelated to the multiple myeloma, the 
timing of the diagnosis of multiple myeloma and the treatment 
rendered therefore had no bearing upon the veteran's cause of 
death.  Finally, the examiner found that there was no 
evidence suggestive of carelessness, negligence, or lack of 
proper skill on the part of VA.

The Board is sympathetic to the appellant's contentions.  
However, the evidence does not demonstrate that the veteran's 
death as a result of respiratory arrest, due to, or as a 
consequence of septic shock (septicemia), which was due to, 
or as a consequence of a severe urinary tract infection, was 
either caused or hastened as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar finding of fault on the part of VA.  The veteran was 
provided adequate and appropriate treatment for multiple 
myeloma, and his multiple myeloma was unrelated to his 
subsequent development of herpes simplex encephalitis, and 
the associated infection from which he died.  Because the 
veteran's persistent vegetative state was the result of his 
herpes encephalitis, and was unrelated to the multiple 
myeloma, the timing of the diagnosis of multiple myeloma and 
the treatment rendered therefore had no bearing upon the 
veteran's cause of death.  This weighs heavily against a 
finding of fault on the part of VA.  

Because the evidence does not demonstrate that VA failed to 
provide the veteran with timely or adequate treatment, the 
Board concludes that the veteran did not die, nor was his 
death hastened, as a result of VA care.  Similarly, there is 
no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A. 
§ 1151 must be denied.

The Board has considered the appellant's contentions that VA 
was careless and negligent with regard to the care provided 
to the veteran.  However, as a layperson, the appellant lacks 
the requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002 and June 
2005; and a rating decision in February 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

Although the Board regrets the additional delay, additional 
development is needed prior to further disposition of the 
claim of entitlement to service connection for multiple 
myeloma, for the purposes of entitlement to accrued benefits.

In October 2005, the Board remanded the claim for the purpose 
of obtaining verification of the veteran's exposure to the 
pesticide "DDT," consistent with the April 2003 Joint 
Motion for Remand.  On remand, the Appeals Management Center 
requested copies of the unit histories, morning reports, and 
operational reports for the veteran's units, as instructed by 
the Board, in effort to ascertain whether Typhus Control Duty 
undertaken by "A" Troop, 1st Squadron, 7th Cavalry Infantry 
Regiment, entailed spraying of DDT, and, if so, in which 
specific locations.  Those reports have been associated with 
the record.  These reports do not, however, demonstrate 
whether Typhus Control Duty entailed spraying of DDT.  
Because it is not clear that every avenue for verification of 
the veteran's exposure to DDT has yet been exhausted, the 
Board finds that the claim must be remanded again for an 
additional attempt.  Under the circumstances, the Navy 
Surgeon General should be requested to review the 
circumstances of the veteran's service and the evidence 
indicating the use of DDT and provide an opinion regarding 
the veteran's exposure during service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request a copy of the veteran's service 
personnel records.  Once received, submit 
the entire claims file, along with a copy 
of this remand, to the Surgeon General of 
the Navy and request that he review the 
record, along with any other pertinent 
evidence at his disposal regarding use of 
DDT in Typhus Control Duty in Japan during 
1946.  After reviewing the record the 
Surgeon General should be requested to 
opine as to the following:

*	Based upon the veteran's assignments 
and activities during service, and on 
all other available evidence, is it at 
least as likely as not (50 percent 
probability or greater) that the 
veteran was exposed to an herbicide 
agent as defined in 38 C.F.R. § 
3.307(a)(6), (specifically DDT) during 
service?

If the Navy Surgeon General is unable to 
provide the requested opinion, request that 
he identify an alternative source of such 
information.  Take follow-up action as 
appropriate.

3.  If, and only if, it is determined that 
it is at least as likely as not that the 
veteran was exposed to an herbicide agent 
as defined in 38 C.F.R. § 3.307(a)(6), 
specifically: DDT during service, 
readjudicate the appellant's claim of 
entitlement to service connection for 
multiple myeloma, for the purposes of 
entitlement to accrued benefits under the 
provisions of 38 C.F.R. § 3.309(e).

4.  If the claim may not be granted under 
the provisions of 38 C.F.R. § 3.309(e) and 
if, and only if, it is determined that it 
is at least as likely as not that the 
veteran was exposed to DDT during service, 
transfer the veteran's claims file to a 
qualified VA physician for the purpose of 
rendering an opinion regarding the claim of 
entitlement to service connection for 
multiple myeloma, for accrued benefits 
purposes.  The claims file must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
multiple myeloma was caused by exposure to 
DDT during service.  If the examiner finds 
that the it is at least as likely as not 
that the veteran's prostate cancer was 
caused by exposure to an herbicide agent, 
the examiner must identify the herbicide 
agent.  A rationale for each opinion should 
be set forth in the report provided. 

5.  Thereafter, readjudicate the claim.  If 
the benefit sought remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


